Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Office Action is in response to the Applicant’s reply filed December 22, 2021 to the non-final rejection made on June 24, 2021.
In light of the claim amendments and examiner’s amendments below, the rejections of record are withdrawn and claims  1, 11-16, 22, 24, 26-28 and 30 are allowed. 
Claims 1, 11-16, 21-24, 26-28 and 30 are pending. 
Claims 21 and 23 are cancelled. 
The ODP rejections over 10881663 is withdrawn in view of T.D. filed and approved on 7/6/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney J. Pierre De Oliveira on 7/5/2022.
The application has been amended as follows: 

In claim 1, line 9, after difference and a DELETE “ statistically significant” .
In claim 1, line 10, after bolus dose, DELETE “compared to placebo” and INSERT -- and the repeat bolus dose;  -- .
In claim 1, line 15, after deoxycholate DELETE “deoxycholic acid”.
In claim 22, line 1, after method of, DELETE “21” and INSERT -- 1  -- .
In claim 24, line 1, after method of, DELETE “23” and INSERT -- 1  -- .
In claim 30, line 1, after administered for, DELETE “2 days” and INSERT -- 48 hours  -- .
	DELETE claims 21 and 23.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method claims are novel. The prior art does not provide that the method as claimed provides a reduction in summed pain intensity difference and a statistically significant reduction in rescue analgesic use 48 hours after administration of the first bolus dose, and the repeat bolus dose; compared to placebo administered intravenously once a day to the patient every 24 hours. The claimed method is non-obvious. Thus claims 3 1, 11-16, 22, 24, 26-28 and 30  are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAYLA SOROUSH/Primary Examiner, Art Unit 1627